                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI’I

UNITED STATES OF AMERICA,                       Case No. 14-cr-00330-DKW-1

                       Plaintiff,               ORDER DENYING DEFENDANT
                                                GARY M. HEIDENFELDT’S
           v.                                   REQUEST FOR COMPASSIONATE
                                                RELEASE
GARY M. HEIDENFELDT,

                       Defendant.



       On September 14, 2018, Defendant Gary M. Heidenfeldt filed a letter

requesting a non-medical compassionate release from prison, which this Court

construes as a motion for the same relief. Dkt. No. 78. On October 15, 2018, the

United States filed a response in opposition to the motion. Dkt. No. 80. With no

hearing having been requested and the record being sufficiently clear from the

parties’ filings, the Court DENIES the motion for compassionate release.

       As the government asserts in its opposition, a district court cannot reduce a

term of imprisonment on the grounds of compassionate release unless the Bureau of

Prisons moves for such a reduction. See 18 U.S.C. § 3582(c)(1)(A)(i); United

States v. Rayonez, 2010 WL 2690622, at *1 (D. Ariz. July 6, 2010).1 Here, the



1
The Court notes that there are other grounds upon which a sentence can be modified, see 18
U.S.C. § 3582(c), but Heidenfeldt does not move for relief on any of those grounds.
Bureau of Prisons has not filed a motion for Heidenfeldt’s compassionate release.

Rather, Heidenfeldt has filed such a motion. As a result, the Court has no authority

to provide Heidenfeldt with the relief that he seeks, and his motion must be denied.2

       IT IS SO ORDERED.

       DATED: October 18, 2018 at Honolulu, Hawai‘i.




2
 The Court notes that, in its opposition, the government states that Heidenfeldt asked the Bureau of
Prisons to file a motion for compassionate release on his behalf, and the Bureau denied that
request. (Dkt. No. 80 at 6.) Although Heidenfeldt does not challenge (or even mention) that
denial in his motion, to the extent the motion can be considered as seeking relief from the Bureau
of Prisons’ denial, the Court agrees with the government that it lacks authority to review the
Bureau’s decision. See Espinoza v. Maye, 2014 WL 4194095, at *10 (E.D. Cal. Aug. 22, 2014);
see also Simmons v. Christensen, 894 F.2d 1041, 1043 (9th Cir. 1990) (reaching the same
conclusion with respect to 18 U.S.C. § 4205(g), which is the predecessor to 18 U.S.C.
§ 3582(c)(1)(A)).
